Title: From Alexander Hamilton to Aaron Ogden, 11 June 1799
From: Hamilton, Alexander
To: Ogden, Aaron


          
            Sir,
            New York June 11th. 1799
          
          It has been represented to me by one George West Jr. that an Apprentice boy of his, by the name of Matthew Smith has been enlisted into Capt. Charles Morrell’s Company and that he is at present at Elisabeth Town.
          You will please to enquire into the facts and if true cause the person to be discharged
          With great consideration I am Sir Yr. obedient servt.
          
            A Hamilton
          
          Col. Ogden
        